Judgment of conviction affirmed, except that judgment as to defendant John Fury is to be corrected by this court resentencing the defendant Fury as a first offender, for which purpose defendant Fury is to be brought before this court on May 11, 1938, at one forty-five p. m., Eastern Standard Time. (See People v. Voelker, 220 App. Div. 628.) All concur. (The judgment convicts defendants of the crimes of burglary, third degree, and grand larceny, first degree.) Present- — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.